Reasons for Allowance
Claims 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: While Zhao et al. (CN 101766315) discloses walnut dregs are crushed into a powder and subsequently subjected to superfine grinding to afford particles having a D50 of 6-17 µm (corresponding to treated dregs) [Abstract], Zhao et al. (CN 101766315) does not disclose a process of using dregs as vulacanization activators, wherein the dregs are characterized by d50 of 6-17 µm, and a characterized by (mass%) a Loss on Ignition (LOI): 35 to 45; SiO2: 0.5 to 2.0; Al2O3: 0.5 to 1.5; Fe2O3: 0.5 to 1.5; TiO2: 0.0 to 1.0; CaO: 35 to 50; MgO: 2 to 20; K2O: 0.0 to 1.0; Na2O: 0.5 to 5.0; P2O5: 0.2 to 1.5; BaO: 0.0 to 0.2; SrO: 0.0 to 0.5; MnO: 0.1 to 2.0; and SO3: 0.5 to 5.0. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767